Title: Thomas Boylston Adams to Abigail Adams, 22 January 1794
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            My dear Mother
            Philadelphia Jany: 22d: —94.
          
          your favor of the 6th: Instt: has been received— The expressions of tendeness & Maternal affection which it contains on my behalf, deserve a grateful return. It is true I commenced my career at the Bar, as the Prosecutor of a Female— The cause was of such a nature, that there was no necessity for personal or general remarks in the manner you allude to;
          I took occasion to remark to the Jury on the evil tendency of Disorderly houses—that they were a common nuisance in the Neighborhood where they existed, & a general evil, by the effects of them upon the Manners & Morals of the Citizens. That the Evil was rapidly increasing, and the frequency of complaints upon this subject was the best evidence that they called for suppression— The testimony was insufficient to convince the Jury that the person Indicted really did keep a house of the above description and therefore they found a verdict of Not Guilty. As to business—I except a long time will intervene, in which the crhristian virtue of Patience will need to be exercised— But I shall not despond so long as I can think, that I shall find employment some time or other—
          I suppose my Father entertains you with a dish of Politicks every week; & I can scarce hope to afford any thing new upon the subject; Congress has been occupied eight days, upon the Discriminating Resolutions of Mr: Madison— There has been a display of Commercial & Political information, not often exhibited in Legislative Bodies— Mr: Dexter has done himself much honor by a very able, & Eloquent Speech; & seems to have answered the expectations formed of him— It is not possible that the Printers can do justice to

the Speech he delivered— I wish something would induce him to furnish the public a correct Copy. There is not much probability that these Resolutions will be carried— Much more has been said against, than for them, but there is no saying with certainty what will be the result from this circumstance. Many think them ill timed & unseasonable—rather than improper; that they should rather be the conclusion of unsuccessful negotiations, than the commencement of a System, having for its object—favorable terms of trade. They are thought to wear the appearance of coersion, rather than to speak the language of persuasion; and tho’ some proud spirits may think it derogatory to that independence, the boast & glory of the American character, to ask that as a favor which we ought to demand as a right, yet I think it will be found more beneficial to sacrifice a portion of this false delicacy, till we are in a situation to assert our true dignity & importance, not in words only, but in ability & action. Most of the Gentle men who have taken a share in the debate of these Resolutions, have taken occasion, by way of digression, to pass encomiums upon France and violent Philipic’s upon England. Regu[la]tions of Commerce have been made the in[stru]ment, by which the long harbored accrimo[ny of] National prejudice has been called i[. . . .] Since it is so fashionable to make profess[ion of] […]cal creed, I will give you mine among th[. . . .] I belive then, that the interests of our own Co[untry] should be the end and aim of all legislative regulations; that we ought to consider the relative situation of all other Nations to ours, no further than as an intimacy with them may prove advantageous or prejudicial— and let their Government be of what form it will— our intercourse should be most familiar with that Nation from whom we derive most benefit. National Gratitude is a virtue, plausible in theory, but it never can be practised but in aid of National interest.
          Your affectionate son
          
            Thomas B Adams
          
          
            
              26th: Jany—
            
            PS— We flattered ourselves for a day or two with a report by Mr Otis Junr that Cheesman had returned to Boston; but advices have been since received from his consignors that he has not been heared of. Mr Deblois thinks The Vessel has gone to the west Indies, as Cheesman intended to sell her and was the chief owner of the Ca[rgo.] His discretionary powers were therefore greater than Captains usually have Your friends desire to be remembered to you.
            
              TBA—
            
          
         